                               UNITED STATES DISTRICT COURT
                               EASTERN DISTRICT OF MICHIGAN
                                    SOUTHERN DIVISION

United States of America,

         Plaintiff,
                                                Criminal Case No. 17-20469
v.

Gregory Hendon,                                 Sean F. Cox
                                                United States District Court Judge
      Defendant.
_______________________________/

                            ORDER TERMINATING
                APPOINTMENT OF SECOND COUNSEL FOR DEFENDANT

         In this criminal action, Defendant Gregory Hendon has been charged in an indictment

with a crime for which the authorized punishment is death. As such, pursuant to 18 U.S.C. §

3005, this Court issued an “Order Of Appointment Of Second1 Counsel” on July 12, 2018. (ECF

No. 75). In that order, this Court appointed a second counsel for Defendant, one who is “learned

in the law applicable to capital cases,” attorney Brian M. Pierce. This Court’s order expressly

stated that his “appointment is subject to termination if the death penalty is not authorized by the

Department of Justice.” (Id.).

         On September 6, 2019, the Government filed a “Notice Of Decision Not To Seek The

Death Penalty” in this case. (ECF No. 184).

         The statute at issue, § 3005, is silent as to whether a defendant may still be entitled to the

appointment of the learned counsel if the Government decides that it will not seek the imposition



         1
          Defendant was already represented by Attorney Craig Daly when the Court issued the
order.

                                                   1
of the death penalty against the defendant. United States v. Ledbetter, 107 F.Supp.3d 849, 852

(S.D. Ohio 2015). While it appears that the Sixth Circuit has not yet addressed the issue, the vast

majority of the circuits to have considered the issue “have held that when the government

decides not to seek the death penalty, defendants no longer have a statutory right to a second

court-appointed counsel who is learned in capital cases, because the matter is no longer a capital

case within the meaning of § 3005.” Id. ; see also United States v. Douglas, 525 F.3d 225, 237

(2d Cir. 2008); United States v. Casseus, 282 F.3d 253, 256 (3d Cir. 2002); United States v.

Shepher, 576 F.2d 719, 729 (7th Cir. 1978); United States v. Weddell, 567 F.2d 767, 770 (8th

Cir. 1977); United States v. Waggoner, 339 F.3d 915, 918 (9th Cir. 2003); United States v.

Grimes, 142 F.3d 1342, 1347 (11th Cir. 1998).

       Nevertheless, it appears that a district court still has the “discretion to decide whether to

retain the learned counsel after the Government’s declination to seek the death penalty.”

Ledbetter, supra, at 853.

       Having considered the relevant facts and circumstances of this case, the Court declines to

retain the learned counsel appointed in this case, who resides in another state.2

       Accordingly, IT IS ORDERED that the Court hereby TERMINATES the appointment

of Brian M. Pierce as second counsel for Defendant in this case.




       2
         The Court notes that at a Status Conference held on September 6, 2019, Mr. Daly
expressed that he believes this case requires two attorneys. While this Court does not believe
that this case warrants retaining the out-of-state learned counsel that was previously appointed,
this Court will entertain a motion seeking the appointment of local counsel to serve as a second
attorney for Defendant.

                                                 2
       IT IS SO ORDERED.

                                            s/Sean F. Cox
                                            Sean F. Cox
                                            United States District Judge

Dated: September 6, 2019

I hereby certify that a copy of the foregoing document was served upon counsel of record on
September 6, 2019, by electronic and/or ordinary mail.

                             s/Erica Karhoff on behalf of Jennifer McCoy
                             Case Manager




                                               3
